UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1369


THERESA N. FERGUSON,

                Plaintiff - Appellant,

          v.

LORETTA   E.   LYNCH,  Attorney   General,   CHARLES  PHILIP
ROSENBERG, Director, Drug Enforcement Administration,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-01641-TSE-JFA)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theresa N. Ferguson, Appellant Pro Se.  Dennis Carl Barghaan,
Jr., Lauren Anne Wetzler, Assistant United States Attorneys,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Theresa     N.   Ferguson    appeals        the    district   court’s     order

granting Defendants’ motion for summary judgment.                    On appeal, we

confine    our   review   to   the    issues       raised    in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                 Because Ferguson’s informal

brief    does    not   challenge     the       district   court’s    holding    that

summary judgment was appropriate where Ferguson did not exhaust

her     administrative     remedies        in     good    faith,     Ferguson     has

forfeited appellate review of the court’s order.                         Accordingly,

we affirm the district court’s judgment.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                           2